IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


TIMOTHY A. REESE, IN HIS OFFICIAL   : No. 82 MM 2016
CAPACITY AS THE TREASURER OF        :
THE COMMONWEALTH OF                 :
PENNSYLVANIA                        :
                                    :
           v.                       :
                                    :
PENNSYLVANIANS FOR UNION            :
REFORM AND SIMON CAMPBELL,          :
PRESIDENT, GOVERNOR'S OFFICE OF     :
ADMINISTRATION                      :
                                    :
AMERICAN FEDERATION OF STATE,       :
COUNTY AND MUNICIPAL                :
EMPLOYEES, COUNCIL 13, AFL-CIO;     :
FEDERATION OF STATE, CULTURAL       :
AND EDUCATIONAL PROFESSIONALS,      :
LOCAL 2383 AMERICAN FEDERATION      :
OF TEACHERS PENNSYLVANIA, AFL-      :
CIO; AND UNITED FOOD AND            :
COMMERCIAL WORKERS, LOCAL 1776,     :
AFL-CIO,                            :
                Intervenors         :
                                    :
                                    :
PETITION OF: AMERICAN FEDERATION    :
OF STATE, COUNTY AND MUNICIPAL      :
EMPLOYEES, COUNCIL 13, AFL-CIO;     :
FEDERATION OF STATE, CULTURAL       :
AND EDUCATIONAL PROFESSIONALS,      :
LOCAL 2383 AMERICAN FEDERATION      :
OF TEACHERS PENNSYLVANIA, AFL-      :
CIO; AND UNITED FOOD AND            :
COMMERCIAL WORKERS, LOCAL 1776,     :
AFL-CIO,                            :
                                    :
                Intervenors         :

                         DISSENTING STATEMENT


CHIEF JUSTICE SAYLOR                       FILED: November 10, 2016
      I respectfully dissent from the grant of this Petition for Review, as the majority

offers no indication that it has applied the standard governing review of the

Commonwealth Court’s discretionary decision to deny certification of a non-final order

for interlocutory appeal by permission. Upon application of that controlling standard –

which requires an assessment of whether such denial was so egregious as to justify

prerogative appellate correction, see Pa.R.A.P. 1311, Note – I find nothing egregious in

the Commonwealth Court’s denial. Indeed, to the degree that the refusal to certify could

be considered egregious, I believe it would be salutary for this Court to provide some

guiding explanation pertaining to the irregularity, so that courts of original jurisdiction

may prospectively conform to this Court’s expectations.

      Justice Mundy joins this dissenting statement.




                                    [82 MM 2016] - 2